Citation Nr: 0607830	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-21 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for retinitis pigmentosa. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, private 
attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1944 to July 1946, to include combat service during 
World War II, and from October 1948 to June 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2005 Order, the Court 
endorsed a July 2005 joint motion for remand, vacated the 
portion of the January 2005 Board decision that denied 
service connection for retinitis pigmentosa, and remanded the 
matter for compliance with the instructions in the joint 
motion.

In January 2005 the case was before the Board on appeal from 
a January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which reopened the veteran's claim of 
entitlement to service connection for retinitis pigmentosa 
and denied the claim on the merits.

The veteran appeared before the undersigned Veterans Law 
Judge in December 2004 to present testimony on the issue on 
appeal.  In December 2004, the Board granted the veteran's 
motion to advance the case on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004). 

In December 2005, the Board granted the appellant's November 
2005 motion for an extension of time to submit additional 
evidence.  Additional evidence was received without a waiver 
of RO review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In a July 2005 Joint Motion for Remand, it is essentially 
asserted that VA failed to satisfy the duty to assist, and to 
comply with the Court's opinion in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004) and VAOPGCPREC 3-2003 (Jul. 16, 
2003).   

The parties to the remand stated that the Board neglected to 
discuss adequately whether the presumption of soundness was 
properly rebutted in this case, and directed that on remand, 
the Board should apply the Federal Circuit's opinion in 
Wagner v. Principi, which concluded that the correct standard 
for rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service.  The parties specifically cited to 
Wagner and to VAOPGCPREC 3-2003 (invalidating 38 C.F.R. 
§ 3.304(b) as inconsistent with 38 U.S.C.A. § 1111, insofar 
as section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service).  
The parties directed that the Board should ensure on remand 
that any evidence utilized to rebut the presumption of 
soundness meets the "very demanding clear-and-unmistakable-
evidence standard."  Cotant v. Principi, 17 Vet. App. 116, 
131. (2003).  

The parties also specifically cited 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4)(i), detailing when the duty to 
assist shall include providing a medical examination or 
obtaining a medical opinion.  The parties to the Joint Remand 
agreed that the Board should obtain a medical opinion to 
address whether the appellant's visual difficulties in 
service, including problems with night vision, reflected the 
first manifestations of his retinitis pigmentosa, or whether 
his condition was aggravated during service, in that it 
progressed at an abnormally high rate.  As such a new VA 
examination is indicated.


In January 2006, VA received additional evidence and argument 
from the veteran's representative.  This included a December 
2005 statement by a private doctor, CAB, that essentially 
indicates the following:  retinitis pigmentosa is a 
hereditary disease, which implies that it was present at the 
time of birth; the veteran had retinitis pigmentosa when he 
entered the military service in 1944, however, the condition 
had not manifested itself to the degree that he had any 
complaints at that time; the veteran did experience symptoms 
consistent with retinitis pigmentosa (primarily manifested by 
poor night vision) while serving in the armed forces; and 
there is no evidence which supports a finding that the 
veteran's military service increased the rate of progression 
of his underlying disease.  In his concluding paragraph, the 
doctor found that the veteran had significant problems with 
retinitis pigmentosa that began to manifest themselves in the 
mid 1950s.  While the private doctor's statement weighs 
against the veteran's assertion that his retinitis pigmentosa 
was aggravated by service, it appears to provide some support 
for the assertion that retinitis pigmentosa first manifest 
itself during service.  The VA examiner must review and 
comment on the findings in the private doctor's statement.  
  
The Court Order endorsing the Joint Motion is now the "law 
of the case."  Accordingly, the case is remanded for the 
following:

1.  Inform the veteran that he should 
submit to VA any evidence in his 
possession relevant to this claim.

2.  The RO should send the veteran's 
claims file to a VA ophthalmologist to 
obtain a medical opinion as to the 
nature, etiology, and progression of the 
veteran's retinitis pigmentosa.  The VA 
physician should review all pertinent 
records in the veteran's claims file 
(with particular attention to the 
December 2005 statement from the private 
doctor) and provide an opinion addressing 
each of the following questions: 

A.  Did the veteran's visual 
difficulties in service, allegedly 
including problems with night 
vision, reflect the first 
manifestations of his retinitis 
pigmentosa?  

B.  Was the veteran's eye condition 
aggravated during service, in that 
it progressed at an abnormally high 
rate?  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

It is essential that the examiner provide 
a complete rationale for any opinion 
provided.  The examiner should also 
comment on the findings in the December 
2005 statement from the private doctor, 
CAB.

3.  The RO should then readjudicate the 
matter on appeal, specifically applying 
the Federal Circuit's opinion in Wagner 
v. Principi and VAOPGCPREC 3-2003 to 
consider whether the presumption of 
soundness was properly rebutted in this 
case.  If the claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified.

The purposes of this remand are to ensure that the 
evidentiary record is complete to the extent possible, to 
ensure that due process considerations are met, and to 
fulfill the mandates of the Court (as outlined in the Joint 
Motion).  The appellant and his attorney have the right to 
submit additional evidence and argument on the matter the 
Board is remanding to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


